DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 allowable. The restriction requirement between the groups of inventions , as set forth in the Office action mailed on 2/5/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/5/2021 is Withdrawn.  Claim 12-14 and 16, directed to  a system is no longer withdrawn from consideration because the claim(s) requires the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
This action is in response to the reply filed 11/19/2021. The allowed claims are 1-5, 7-14 and 16. The closest prior art of record is US Patent Application Publication 2002/0170707 to Shibata, US Patent Application Publication 2016/0245597 to Meshenky, US Patent Application Publication 2007/0000705 to Honzek.
The following is an examiner’s statement of reasons for allowance: The above named prior art does not teach or fairly suggest a first and second fluid flow conduit integrally formed on at least one wall of the housing  where the first and second fluid flow conduits are integrally formed on at least one first housing portion and at least one second housing portion, where the first and second housing portions are modular and configured to be detached from one another. While Meshenky discloses a modular housing with fluid flow conduits formed on the walls of the housing Meshenky does not disclose that the conduits are on different sections of the housing that are configure to be detached from one another. While Shibata and Honzek discloses conduits on different portions of the housing, the housing portions that they are on are nod configured to be modular in that they are detached from each other. For at least these reasons claims 1 and 9 present ground for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763